Citation Nr: 1738626	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left arm/shoulder condition.

2.  Entitlement to service connection for a right shoulder condition. 

3.  Entitlement to service connection for a respiratory condition. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006 with service in Operation Iraqi Freedom.  He was awarded the Combat Action Ribbon, National Defense Service Medal, Iraq Campaign Medal, Global War on Terrorism Service Medal, and Global War on Terrorism Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a rating of 50 percent; tinnitus, assigning a rating of 10 percent; and right shin split, assigning a noncompensable rating, effective August 2, 2011.  As the Veteran has not perfected his appeal regarding his initial rating assignment, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In April 2017, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran contends that service connection is warranted for a right shoulder condition and left arm/shoulder condition due to service in combat.  He also contends that service connection is warranted for a respiratory condition due to exposure to smoke, burn pits, and sandstorms when stationed in the Persian Gulf.  A review of the Veteran's military history shows that he served in the Southwest Asia theater of operations.  See Form DD 214.  As such, he is potentially entitled to presumptive service connection for these conditions as undiagnosed illnesses or as diagnosed illnesses that are a medically unexplained chronic multisymptom illness.  38 U.S.C.S. § 1117; 38 C.F.R. § 3.317.

At the April 2017 hearing, the Veteran testified that he has symptoms of painful range of motion in his right arm and fatigue of his left arm.  He stated that when he was deployed he would carry heavy equipment and his arms would become numb.  He did not seek medical treatment for his right and left arms but did take over-the-counter medication.  Board Hearing Transcript at 6-10.  The Veteran also reported that he was treated for pneumonia during boot camp and since then, he has always had respiratory symptoms, including coughing and phlegm.  During service, he also was exposed to sandstorms and worked at burn pits where he burned latrine waste without any access to inhalers or respiratory medications.  He indicated that due to his lung problems, he has a weakened immune system and difficulty with running.  Board Hearing Transcript at 11-15.

Regarding his respiratory condition, the Veteran's service treatment records show visits and treatment for chest tightness, cold-like symptoms, thick phlegm, and pain when breathing in February 2004 and March 2004, for which he was diagnosed with lobar pneumonia of the left lower lobe and assessed with a rule-out diagnosis of asthma, respectively.  Service-treatment records also document a hospital stay and follow-up visits for pneumonia from November 2002 to January 2003.  In his post-deployment questionnaire, the Veteran noted that he developed a chronic cough, runny nose, muscle aches, and numbness and tingling of his hands or feet during his deployment.  He also indicated he was exposed to smoke from burning trash or feces, vehicle exhaust fumes, fog oils, tent smoke, and sand/dust and that he used no protection or gas masks.  However, service treatment records are absent for complaints of and treatment for the right or left arms and shoulders.   

Post-service treatment records from March 2014 to April 2017 document treatment for mixed simple and mucopurulent bronchitis, chronic and frequent upper respiratory infections, and asthma for which he is prescribed Albuterol and Symbicort, and complaints of shortness of breath and coughing with phlegm.  Although a February 2015 chest x-ray documented no acute disease, a March 2015 CT examination of the abdomen showed bronchiectasis and bronchial wall thickening at the lung bases.  Post-service treatment records also show treatment for right shoulder and left shoulder pain, osteoarthritis of the left shoulder, and osteoarthritis of the right shoulder.  February 2017 x-rays of the bilateral shoulders show glenohumeral osteoarthritis in each shoulder.  April 2017 MRIs of the bilateral shoulders also document osteoarthritic changes. 

At the August 2012 VA respiratory conditions examination the Veteran reported his condition began in 2002 when he was hospitalized with pneumonia during boot camp.  He indicated that his symptoms have continued since then and include coughing and ongoing phlegm production.  The examiner indicated that the Veteran is diagnosed with hyperinflation of the lungs and that his condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner also noted the Veteran's medical history is negative for a history of asthmatic attacks, findings attributable to a bacterial infection of the lung or chronic lung abscess, cardiopulmonary complications, or benign or malignant neoplasms.  The examiner opined that the Veteran's respiratory condition is less likely than not related to service, specifically his November 2002 pneumonia with pleural effusion.  The examiner reasoned that the Veteran's pneumonia resolved without residuals and there is no documented evidence of pulmonary complaints that have become a chronic condition.  

Significantly, however, private post-service treatment records document treatment for mixed simple and mucopurulent bronchitis, chronic and frequent upper respiratory infections, and asthma and complaints of shortness of breath and coughing with phlegm.  The examiner also did not consider the Veteran's exposure to smoke from burning trash or feces, vehicle exhaust fumes, fog oils, tent smoke, and sand/dust during his deployments to Iraq.  As such, the Board finds that the August 2012 opinion is inadequate.  The examiner's statements regarding the Veteran's diagnoses and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As the VA examiner's opinion is based on an inaccurate factual basis, an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Furthermore, the Veteran has not yet been afforded a VA examination in connection with his service connection claim for a left arm/shoulder condition and right shoulder condition.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current left arm/shoulder condition and right shoulder condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran indicated that he received treatment at the San Diego VA Medical Center and VA Imperial Clinic in El Centro, California and he is currently seeing a private doctor for his respiratory condition.  Updated VA and private treatment records should also be obtained.  38 U.S.C.S.  § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for a respiratory condition and for his bilateral arm/shoulder condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Additionally, obtain VA treatment records from the San Diego VA Medical Center and VA Imperial Clinic in El Centro, California.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right shoulder, left arm/shoulder, and respiratory conditions, to include a possible qualifying disability under 38 C.F.R. § 3.317  for a Persian Gulf War Veteran.  The examination must be conducted by clinician familiar with Gulf War illness.  The entire claims file must be reviewed in conjunction with the examination.  All diagnostic testing deemed to be necessary by the examiner should be accomplished. 

The examiner is asked to address each of the following:

a. Provide a current diagnosis for the Veteran's right shoulder condition, left arm/shoulder condition, and respiratory condition. 

b. Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

c. Is the Veteran's disability pattern (right shoulder condition, left arm/shoulder condition, and respiratory condition) consistent with: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (3) a diagnosable chronic multisymptom illness with a partially explained etiology; or (4) a disease with a clear and specific diagnosis and etiology.

d. If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia, including exposures to pesticides, bromide pills, sarin gas exposure, sandstorms, or fumes from burning oil fields, munitions dumps, and/or latrine waste.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




